Opinion of the Court
HomeR FeRGUSON, Judge:
This is another in a series of eases in which this Court has been called upon to determine whether an accused was denied the effective assistance of counsel by reason of his having been represented at his court-martial by counsel who had previously represented the prosecution’s principal witness for substantially the same offenses. Both in United States v Lovett, 7 USCMA 704, 23 CMR 168, and in United States v Thornton, 8 USCMA 57, 23 CMR 281, the Court concluded that the accused had been denied the effective assistance of counsel because of such dual representation. The factual background presented in this case is substantially the same as that found in United States v Lovett, supra, and United States v Thornton, supra. Accordingly, the principles of law and the reasoning found in those cases are equally applicable in the instant case.
In view of the action we take in this case, the accused’s petition for new trial is denied. We find it unnecessary to decide the remaining issues raised for they deal exclusively with the sentence imposed by the court-martial.
The decision of the board of review is reversed and the record of trial is returned to The Judge Advocate Gen*262eral of the Army. A rehearing may be ordered.
Chief Judge Quinn concurs.